DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et. al. [2018/0144674].
Regarding claim 1, Gupta teaches:
A pixel drive circuit [fig. 8], comprising: a micro light-emitting diode, a cathode of the micro light-emitting diode being grounded [fig. 8, item 122, cathode connected to grounded node VSSEL];
 a light-emitting control circuit, connected with a anode of the micro light-emitting diode [fig. 8, transistor 128], and configured to control an emission time of the micro light-emitting diode [§0085, 0088, note emission time adjustment];
and a current control circuit, connected with the light-emitting control circuit, and configured to output a preset current to the light-emitting control circuit to control the micro light-emitting diode to work under a set current density, wherein luminous efficiency of the micro light-emitting diode under the set current density is greater than a set threshold [fig. 8, note transistor 126 connected to current source VDDEL, which controls the luminance of the diode system (§0037)].

Regarding claim 10, Gupta further teaches:
A display panel, comprising: the pixel drive circuit of claim 1 [see claim 1 rejection]

Allowable Subject Matter
Claims 2-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-9 and 11, the prior art does not teach “…wherein the current control circuit comprises: a first control sub-circuit, a first terminal of the first control sub-circuit being connected with a first power supply terminal, and a second terminal of the first control sub-circuit being connected with the light-emitting control circuit; a first storage sub-circuit, connected with a third terminal of the first control sub-circuit, and configured to discharge through the first control sub-circuit and control the first control sub-circuit to work at the preset current; and a first charging sub-circuit, connected with the first storage sub-circuit, and configured to charge the first storage sub-circuit.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625